DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 3/2/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims.
Regarding to the claims, applicant has amended claims 1, 4 and 10-11 and canceled claims 2 and 15. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3-14 and 16-21.
Response to Arguments
4.	The amendments to the specification and the claims as provided in the amendment of 3/2/2022, and applicant's arguments provided in the mentioned amendment, pages 11-12, have been fully considered and are sufficient to overcome the objections to the specification, the rejections of claims 1-5 and 7-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 1, 3-5, 7-14 and 16 under 35 U.S.C. 103 as being unpatentable over the Japanese reference No. 1971006144 in view of Yamada et al (US Publication No. 2014/0015991).
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirements between Inventions I and II, as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I and II indicated on the office action of 10/18/2021 is now withdrawn.  Claim 6, directed to Invention II is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 17-21, directed to  Invention III are still withdrawn from consideration because the claims do not have all the limitations of the allowed claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.	As indicated in the office action of 12/13/2021, claims 17-21  is directed to a different invention from the invention recited in elected claims 1, 3-14 and 16, and since applicant has not made any amendment to the independent claim 17 of the non-elected group III having claims 17-21 in the amendment filed on 3/2/2022; therefore, claims 17-21 are not rejoined.
7.	In a telephonic interview with applicant’s representative, Mr. Tim Tingkang Xia, on March 7, 2022, applicant has agreed to cancel claims 17-21 via an examiner’s amendment as provided in the present office action.  
Specification
8.         The lengthy specification which was amended by the amendment of 3/2/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
9.	Authorization for this examiner’s amendment was given in an interview with Tim Tingkang Xia on 3/7/2022.
10.	The application has been amended as follows: 
In the claims:
A) In claim 6: on line 1 of the claim, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
B) CANCELLED claims 17-21.
Allowable Subject Matter
10.	Claims 1, 3-14 and 16 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
A) The imaging lens system as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the Japanese reference No. 1971006144 and the US Publication No. 2014/0015991 by the limitation related to the power of the third lens element. It is noted that while an imaging lens system having five lens elements satisfy the features thereof a) “the first lens element … region thereof” (claim 1, lines 6-7) and b) “the image-side surface … < 1.70” (claim 1, lines 8-17) is provided in the combined product provided by the 
B) The imaging lens system as recited in the present independent claim 11 is allowable with respect to the prior art, in particular, the Japanese reference No. 1971006144 and the US Publication No. 2014/0015991 by the limitation related to the powers of the second and fifth lens elements. It is noted that while an imaging lens system having five lens elements satisfy the features thereof a) “the first lens element … fourth lens element” (claim 11, lines 6-13) and b) “a maximum refractive index … < 1.0” (claim 11, lines 15-20) is provided in the combined product provided by the Japanese reference No. 1971006144 and the US Publication No. 2014/0015991; however, the mentioned combined product does not disclose that the absolute value of the focal length of the second lens element is smaller than the absolute value of the focal length of the fifth lens element third lens element as claimed in the present independent claim 11 on lines 13-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872